EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hyun Yong Lee on March 23, 2022.
The Claims are amended as follows:

1. (currently amended) A non-slip footwear having a cushion separation part, comprising: 
an inner surface part (1a) configured to contact footwear footwear 
wherein the outer surface part (1b) comprises: an outer circumferential non-slip part (10) made of a material preventing slippage and formed on a circumference of the outer surface part (1b); 
a plurality of outer horizontal non-slip parts (20) formed in left and right directions of a sole and a plurality of outer vertical non-slip parts (30) formed in front and rear directions of the sole, which are made of the material preventing slippage surrounded by the outer circumferential non-slip part (10); and 

wherein the inner surface part (1a) comprises: 
an inner non-slip part (60) made of the material preventing slippage and disposed in the outer slip part (40) on a plane between the inner non-slip part (60) and the outer horizontal non-slip3Patent Application No. 171260,558 Docket No. 2440-027parts (20) and the outer vertical non-slip parts (30), which are adjacent to each other on the plane, 
wherein the inner non-slip part (60) comprises a first inner non-slip part (61) formed in correspondence to any one position of a toe, a fore foot, a rear foot, and a foot blade of a user and a second inner non-slip part (62) formed on a portion except for the first inner non-slip part (61), 
wherein an inner slip part comprises between the first inner non-slip part (61) is less in size than the second between the second inner non-slip part (62),
wherein the inner non-slip part (60) and each of the outer horizontal non-slip parts (20) and the outer vertical non-slip parts (30) are alternately arranged .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
configured to contact a foot of a wearer is formed on a top surface of a bottom of a footwear main body and an outer surface part (1b) formed on a bottom surface of the bottom of the footwear foot wear main body, the outer surface part (1b) comprising an outer circumferential non-slip part (10) formed on a circumference of the outer surface part (1b); a plurality of outer horizontal non-slip parts (20) formed in left and right directions of a sole and a plurality of outer vertical non-slip parts (30) formed in front and rear directions of the sole, which are made of the material preventing slippage surrounded by the outer circumferential non-slip part (10); and an outer slip part (40) surrounded by the outer horizontal non-slip parts (20) and the outer vertical non-slip parts (30), the inner surface part (1a) comprising an inner non-slip part (60) disposed in the outer slip part (40) on a plane while forming the cushion separation part (50), the inner non-slip part (60) spaced apart from the outer horizontal non-slip3Patent Application No. 171260,558 Docket No. 2440-027parts (20) and the outer vertical non-slip parts (30), the inner non-slip part (60) comprises a first inner non-slip part (61) formed in correspondence to any one position of a toe, a fore foot, a rear foot, and a foot blade of a user and a second inner non-slip part (62) formed on a portion except for the first inner non-slip part (61), the cushion separation part (50) comprising a first and second cushion separation parts, the first cushion separation part of the first inner non-slip part (61) is less in size than the second cushion separation part of the second inner non-slip part (62), wherein the inner non-slip part (60) and each of the outer horizontal non-slip parts (20) and the outer vertical 
The prior art does not disclose or teach these structures. The closest prior art appears to be 2018/0352871 by Cain and does not disclose or teach these elements.
While Cain discloses a plurality of outer non-slip parts and a plurality of inner non-slip parts that are alternately arranged on the inner surface and outer surface, Cain does not teach the plurality of outer non-slip parts as being a plurality of horizontal non-slip parts and a plurality of vertical non-slip parts and an inner slip part with first and second separation parts between the first and second inner non-slip parts. Modifying Cain to include the teachings of a plurality of outer non-slip parts as being a plurality of horizontal non-slip parts and a plurality of vertical non-slip parts and an inner slip part with first and second separation parts between the first and second inner non-slip parts as required by claim 1 make the footwear of Cain function differently and would necessitate improper hindsight reasoning.
Examiner has been persuaded by Applicant’s remarks in the reply dated March 14, 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553.  The examiner can normally be reached on M-F 8:30-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/Primary Examiner, Art Unit 3732